IN THE MATTER OF THE PETITION                              In the
FOR REINSTATEMENT OF
L. MICHAEL SCHAECH                                     * Court of Appeals
TO THE BAR OF MARYLAND
                                                       * of Maryland

                                                           Misc. Docket AG No. 33

                                                           September Term, 2017

                                             ORDER


       Upon consideration of the Petition for Reinstatement of L. Michael Schaech and the

response filed thereto by Bar Counsel, in the above captioned case, it is this 16th day of

November, 2017,

       ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that the petition be, and it is hereby, GRANTED, and the petitioner, L. Michael Schaech, be,

and is hereby, reinstated to the practice of law in this State; and it is further


       ORDERED, that the Clerk of the Court shall replace the name of L. Michael Schaech

upon the register of attorneys entitled to practice law in this State and certify that fact to the

Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this state.




                                                               /s/ Mary Ellen Barbera
                                                               Chief Judge